
	
		I
		111th CONGRESS
		1st Session
		H. R. 4126
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Doggett (for
			 himself, Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Pascrell,
			 Ms. Linda T. Sánchez of California,
			 Mr. Braley of Iowa,
			 Mr. Hinchey,
			 Mr. Massa,
			 Ms. Schakowsky,
			 Mr. Welch,
			 Mr. Gene Green of Texas,
			 Mr. DeFazio,
			 Mr. McGovern,
			 Mr. Tierney,
			 Mr. Yarmuth, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  overstatement of benefits payable to non-highly compensated employees under
		  qualified plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Fairness Act of
			 2009.
		2.Treatment of part
			 time employees in determining minimum coverage requirements
			(a)In
			 generalParagraph (6) of
			 section 410(b) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (G) as subparagraph (H) and by inserting after subparagraph (F)
			 the following new subparagraph:
				
					(G)Part time and
				less than full year employeesFor purposes of determining a number of
				employees under this subsection, in the case of an employee who has not
				completed 2,080 hours of service for the year and is not a highly compensated
				employee, such employee shall be counted as a fraction—
						(i)the numerator of
				which is an amount equal to the number of hours of service of the employee
				during the year, over
						(ii)2,080.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after the date of the enactment of this Act.
			3.Modification of
			 rules relating to nondiscrimination requirements
			(a)In
			 general
				(1)Only vested
			 contributions or benefits taken into accountParagraph (5) of
			 section 401(a) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(H)Benefits and
				contributions taken into accountSubparagraph (B) and paragraph (4) shall be
				applied by taking into account—
							(i)all contributions
				and benefits of highly compensated employees under the plan, and
							(ii)all
				nonforfeitable contributions and benefits of employees who are not highly
				compensated employees under the
				plan.
							.
				(2)Elimination of
			 cross-testingParagraph (5) of section 401(a) of such Code, as
			 amended by this Act, is amended by adding at the following new
			 subparagraphs:
					
						(I)Elimination of
				cross testingFor purposes of
				this paragraph and paragraph (4)—
							(i)In
				generalThe nondiscrimination requirements of paragraph
				(4)—
								(I)in the case of a
				defined contribution plan, may only be satisfied based on contributions to such
				plan, and
								(II)in the case of a
				defined benefit plan, may only be satisfied based on benefits provided under
				the plan.
								(ii)Special rule
				for cash balance plansNotwithstanding clause (i)(II), accrued
				benefits calculated as the balance of a hypothetical account (or substantially
				similar accruals) under an applicable defined benefit plan (as defined in
				section 411(a)(13)(C)) shall be treated as contributions.
							(J)RegulationsThe Secretary may prescribe regulations
				that allow, in such circumstances as the Secretary determines appropriate, a
				defined contribution plan, or an applicable defined benefit plan (as defined in
				section 411(a)(13)(C)), to satisfy the nondiscrimination requirements of
				paragraph (4) based on benefits, rather than only based on contributions. Any
				such regulations shall provide that, in all such circumstances, the allocation
				formula under the defined contribution plan (or the benefit formula in the case
				of an applicable defined benefit plan) must be reasonably designed to fund or
				provide an accumulated benefit for each participant, when expressed as an
				annual benefit commencing at normal retirement age, that as of any date would
				not be less than the accumulated benefit of any similarly situated younger
				participant when so
				expressed.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after the date of the enactment of this Act.
			
